In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3554 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

DWAYNE V. DANIELS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
              No. 16 CR 117‐1 — John Z. Lee, Judge. 
                     ____________________ 

    ARGUED OCTOBER 2, 2018 — DECIDED OCTOBER 18, 2018 
                ____________________ 

    Before BAUER, KANNE, and SCUDDER, Circuit Judges. 
    PER  CURIAM.  Dwayne  Daniels  conditionally  pleaded 
guilty to bank robbery, reserving his right to appeal the dis‐
trict court’s denial  of his motion for a hearing under  Franks 
v. Delaware, 438 U.S. 154 (1978), to probe the credibility of the 
FBI agent who procured a warrant for samples of his DNA. 
We affirm because, although the wording of the warrant affi‐
davit is misleading, curing the inaccuracy would not defeat 
2                                                      No. 17‐3554 

probable cause. In any event, Daniels has not made a substan‐
tial preliminary showing that the misstatement was deliber‐
ate or reckless. 
                         I. BACKGROUND 
    In  November  2012,  a  man  entered  a  bank  in  Waukegan, 
Illinois, pointed an apparent handgun at a teller, gave her a 
bag, and demanded money. He fled on foot with $4,765. Po‐
lice  interviewed  three  bank  employees  and  viewed  security 
footage. The employees described the robber as 5’ 3’’ or 5’ 4’’ 
tall, and they recounted him wearing some sort of Halloween 
mask, white gloves, blue jeans, and a blue, two‐toned hooded 
jacket.  One  employee  said  she  could  see  the  robber’s  bare 
neck where the mask ended and thought his skin was black. 
   About 15 minutes after the robbery, Waukegan police re‐
covered several items approximately two blocks away from 
the bank and passed them on to FBI examiners: a toy hand‐
gun, a Santa hat, a rubber Halloween mask, a black cap with 
eye holes cut into it, a blue jacket, and two white gloves. The 
parties now agree that the black cap was not visible from the 
security footage, and no witness reported seeing it. The gov‐
ernment’s  theory  is  that  the  robber  wore  the  cap  under  the 
Halloween mask, and no one disputes that the cap was found 
near other items that comported with the security footage and 
witness descriptions. 
   An FBI examination revealed male DNA on the black cap 
and one of the gloves, plus male and female DNA on the sec‐
ond glove. A database search returned a preliminary match 
between DNA from the cap and Daniels, a 5’ 4’’ black male 
then in the custody of Lake County Jail for an unrelated of‐
fense.  
No. 17‐3554                                                       3 

    Based on this initial match, the FBI sought a warrant for a 
fresh buccal swab and hair sample. A Special Agent’s affida‐
vit accompanied the warrant application. Paragraph #6 of the 
affidavit describes a man “wearing a Halloween mask, white 
gloves, blue jeans, and a blue, two‐toned hooded jacket” who 
carried “a small handgun” into the bank, robbed it, and then 
“ran northbound through a parking lot, and then went east 
on Glen Flora Avenue.”  
    Paragraph  #8  continues  with  the  description  that  led  to 
this appeal: 
       Approximately  fifteen  minutes  after  the  rob‐
       bery, officers from the Waukegan Police Depart‐
       ment who responded to the robbery recovered 
       several items that, according to Employees A, B, 
       and C, and corroborated by video surveillance 
       footage  from  the  bank,  Individual  A  wore  or 
       used to rob the bank. Officers recovered those 
       items near the intersection of Glen Flora Avenue 
       and Green Avenue, which is approximately two 
       blocks northeast of the bank. Specifically, offic‐
       ers recovered a blue, two‐toned hooded jacket, 
       two white gloves, a black cap with eyeholes cut 
       into it, a Halloween mask, and a plastic toy gun 
       partially wrapped in tape.   
The affidavit further noted a match between Daniels’s DNA 
and DNA collected from the black cap.  
    A  magistrate  judge  issued  the  warrant  and  the  FBI  ob‐
tained the hair sample and buccal swab. With these new sam‐
ples, the government confirmed the match between Daniels 
4                                                      No. 17‐3554 

and the cap—and, this time, also matched him to both gloves. 
An indictment followed.   
    Daniels then alerted the district court that “[n]ot one of the 
three interviewed bank employees said that a ‘black cap’ was 
‘wor[n] or used to rob the bank.’” Arguing that the affidavit 
implied  the  opposite,  he  moved  for  a  hearing  under  Franks 
v. Delaware, 438 U.S. 154 (1978), to probe the truthfulness of 
the FBI’s affiant. But the court denied the motion (and recon‐
sideration). 
    To be sure, the court found, the supporting affidavit inac‐
curately suggested that bank employees identified (and sur‐
veillance  footage  showed)  a  black  cap  used  during  the  rob‐
bery. But the court found the inaccuracy unnecessary to the 
warrant  and  opined  that  “probable  cause  nevertheless  ex‐
ist[ed]” if the affidavit were revised to reflect the truth of the 
matter:  that  the  black  cap  was  merely  found  among  other 
items that had appeared on video or in the witness accounts.  
    The court also found that Daniels had not made a substan‐
tial preliminary showing that the falsity was knowing or reck‐
less, instead attributing the inaccuracy to a negligent “scrive‐
ner’s error.” Daniels pleaded guilty, reserving his right to ap‐
peal the Franks issue.  
                           II. ANALYSIS 
    If a defendant makes “a substantial preliminary showing” 
that police knowingly or recklessly (rather than negligently) 
used  a  false  or  materially  misleading  statement  to  obtain  a 
warrant, the Fourth Amendment requires a hearing to further 
test  the  affiant’s  veracity  and  determine  whether  any  evi‐
dence must be suppressed. Franks, 438 U.S. at 155–56. We re‐
No. 17‐3554                                                        5 

view the denial of a Franks hearing for clear error, but we re‐
view de novo any legal determinations that factored into the 
district  court’s  ruling.  United  States  v. McMurtrey,  704  F.3d 
502, 508 (7th Cir. 2013).  
     Because the district court found that the affidavit conveys 
a  falsehood—a  finding  that  neither  party  challenges  on  ap‐
peal—we limit our discussion to two questions: whether the 
falsehood is necessary to the finding of probable cause and, if 
so, whether there is evidence to suggest that the Special Agent 
knowingly or recklessly misled the magistrate judge. 
   A. Probable Cause 
    The role of a judge considering a defendant’s motion for a 
Franks hearing is to remove any overt falsehood from the affi‐
davit—or else incorporate any omitted material facts that un‐
dermine probable cause, if an omission is what rendered the 
affidavit  misleading—and  see  if  probable  cause  remains. 
United States v. Harris, 464 F.3d 733, 738 (7th Cir. 2006). Prob‐
able  cause  exists  when,  under  the  totality  of  the  circum‐
stances, a prudent person would find it is fairly probable that 
evidence of a crime is present. Florida v. Harris, 568 U.S. 237, 
243–44 (2013). 
    The parties disagree about how to frame the falsehood and 
excise it from the affidavit. Daniels argues that all references 
to the black cap must be removed; this approach, of course, 
would defeat probable cause for a warrant to collect more of 
his  DNA.  The  government  counters  that  only  the  language 
implying that witnesses saw (or the video revealed) a black 
cap should be removed.   
6                                                       No. 17‐3554 

    The  district  court,  for  its  part,  determined  that  probable 
cause remained if the paragraph were re‐ordered and edited 
as follows to reflect the precise truth:  
       Approximately  fifteen  minutes  after  the  rob‐
       bery, officers from the Waukegan Police Depart‐
       ment who responded to the robbery recovered 
       a  blue,  two‐toned  hooded  jacket,  two  white 
       gloves, a Halloween mask, and a plastic toy gun 
       partially  wrapped  in  tape.  According  to  Em‐
       ployees A, B, and C, and corroborated by video 
       surveillance footage from the bank, Individual 
       A wore or used these items to rob the bank. Of‐
       ficers recovered these items—as well as a black 
       cap with eyeholes cut into it, which employees 
       did not see and video surveillance did not cap‐
       ture—near  the  intersection  of  Glen  Flora  Ave‐
       nue and Green Avenue, which is approximately 
       two blocks northeast of the bank.  
   Daniels, however, contends that courts evaluating a Franks 
motion should refrain from finessing the details in the man‐
ner  of  the  district  judge’s  comprehensive  rewrite  here,  and 
should instead confine themselves to either deleting any mis‐
leading statements or including any material omissions that 
undermine probable cause. But we need not weigh in on that 
question, because it is clear that an alternative approach ad‐
vanced  on  appeal  by  the  government  fits  clearly  within  the 
Franks framework and leads to the same result.  
   Specifically, paragraph #8’s misleading description can be 
winnowed by discretely eliminating the implication that the 
cap was worn by the bank robber:  
No. 17‐3554                                                           7 

        Approximately  fifteen  minutes  after  the  rob‐
        bery, officers from the Waukegan Police Depart‐
        ment who responded to the robbery recovered 
        several items that, according to Employees A, B, 
        and C, and corroborated by video surveillance 
        footage  from  the  bank,  Individual  A  wore  or 
        used to rob  the  bank. Officers  recovered  those 
        items near the intersection of Glen Flora Avenue 
        and Green Avenue, which is approximately two 
        blocks northeast of the bank. Specifically, offic‐
        ers recovered a blue, two‐toned hooded jacket, 
        two white gloves, a black cap with eyeholes cut 
        into it, a Halloween mask, and a plastic toy gun 
        partially wrapped in tape. 
This  information,  combined  with  paragraph  #6’s  true  state‐
ments of the direction of the robber’s flight, of what bank em‐
ployees saw, and of what the video showed, is enough for a 
prudent observer to infer a fair probability that the black cap 
was  linked  to  the  crime.  And  the  robber’s  height  and  skin 
color,  found  in  paragraph  #7  of  the  affidavit,  add  at  least  a 
little bit to probable cause.  
    Daniels  asserts  that  this  rendering  of  the  affidavit  elimi‐
nates probable cause. Not so; the showing of probable cause 
is somewhat diminished, but not appreciably.  
   We  are  not  persuaded  by  Daniels’s  argument  that  the 
court  should  have  removed  all  references  to  the  black  cap. 
That the police found the cap along the robber’s flight path is 
not false.  What  the affidavit misconveyed  was a  suggestion 
that employees stated (and video corroborated) that the black 
cap was visible during the robbery. Removing that suggestion 
does not defeat probable cause.  
8                                                      No. 17‐3554 

     B. Affiant’s State of Mind 
    For the sake of completeness, we note that Daniels has not 
made  a  substantial  preliminary  showing  that  the  Special 
Agent’s misstep was reckless or deliberate. To secure a Franks 
hearing, a defendant must put forth “an offer of proof” that is 
“more than conclusory” and gestures toward more than neg‐
ligent mistakes. 438 U.S. at 171. What is needed is “direct evi‐
dence of the affiantʹs state of mind” or else “circumstantial ev‐
idence”  of  “a  subjective  intent  to  deceive.”  United  States 
v. Glover, 755 F.3d 811, 820 (7th Cir. 2014). Although “the de‐
fendant need not overcome the courtʹs speculation regarding 
an  innocent  explanation,”  id.,  the  defendant’s  task  remains 
“relatively difficult,” McMurtrey, 704 F.3d at 509.  
    In the district court, Daniels flatly asserted that an infer‐
ence of recklessness or worse “is inescapable.” On appeal he 
is  more  specific:  the  government’s  motive  to  overstate  the 
connection between the black cap and the robbery is obvious; 
the  subsequently‐drafted  criminal‐complaint  affidavit  does 
not  contain  the  same  misrepresentation;  and  the  affiant  re‐
moved the Santa hat from the list of items recovered, thus il‐
lustrating his overall deliberateness. But these specific conten‐
tions were not made in the district court. In any event, given 
the  slight  gap  between  what  the  affidavit  said  and  what  it 
should have said, a reasonable observer would find it difficult 
to infer anything worse than negligence. The district court did 
not err.  
                        III. CONCLUSION 
  For the foregoing reasons, the district court’s judgment is 
AFFIRMED.